UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4321
MICHAEL DWIGHT BROWN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CR-01-482-S)

                      Submitted: October 24, 2002

                      Decided: November 13, 2002

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROWN
                             OPINION

PER CURIAM:

   Michael Dwight Brown appeals his conviction and 360 month sen-
tence for distributing 500 or more grams of cocaine, in violation of
21 U.S.C. § 841 (2000).

   First, Brown argues that the district court erred in dismissing his
motion to suppress evidence seized from his residence. We review a
district court’s legal conclusions on a suppression motion de novo and
the court’s underlying factual determinations for clear error. United
States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Brown’s claim
is meritless. The search warrant application established probable
cause to search Brown’s residence. See United States v. Williams, 974
F.2d 480, 481-82 (4th Cir. 1992); United States v. Corral, 970 F.2d
719, 728 (10th Cir. 1992); United States v. Anderson, 851 F.2d 727,
729 (4th Cir. 1988).

   Second, Brown argues that the jury instructions issued by the dis-
trict court were prejudicial. We review Brown’s challenge to the jury
instructions for abuse of discretion. United States v. Whittington, 26
F.3d 456, 462 (4th Cir. 1994). This claim is meritless as well. The
jury instructions were an accurate reflection of the applicable law and
did not prejudice Brown’s defense. See United States v. Lewis, 53 F.
3d 29, 32 (4th Cir. 1995); United States v. Cobb, 905 F.2d 784, 788-
89 (4th Cir. 1990).

  Accordingly, we affirm Brown’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not significantly aid the decisional process.

                                                          AFFIRMED